            Case 1:12-cr-00489-RA Document 73 Filed 07/10/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/10/2020


 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                 No. S2 12-CR-489 (RA)
                                                                     14-CR-75 (RA)
                         v.
                                                                        ORDER
 PAUL CALDER LEROUX,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On June 12, 2020, the Court sentenced Mr. LeRoux to 300 months imprisonment on a

total of seven counts, namely Counts One through Four of 12-CR-489 and Counts One through

Three of 14-CR-75. Upon reviewing the transcript of the sentencing proceeding, however, the

Court has determined that the breakdown it provided for each of the underlying counts was

partially in error. Accordingly, the Court will hold an additional sentencing proceeding on July

20, 2020 at 9 AM to clarify the breakdown of Mr. LeRoux’s sentence on the record.

         In addition, no later than July 15, 2020, the parties shall submit their proposed forfeiture

order to the Court.

SO ORDERED.

Dated:      July 10, 2020
            New York, New York



                                                    Ronnie Abrams
                                                    United States District Judge
